      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 1 of 11



           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

GERARDO GARCIA,                     §
   Plaintiff,                       §
                                    §
v.                                  §               EP-19-CV-382-PRM
                                    §
CORNERSTONE                         §
INDUSTRIES CORP.,                   §
    Defendant.                      §

       MEMORANDUM OPINION AND ORDER DENYING
           DEFENDANT’S MOTION TO DISMISS

     On this day, the Court considered Defendant Cornerstone

Industries Corp.’s [hereinafter “Defendant”] “Amended Motion to

Dismiss” (ECF No. 10) [hereinafter “Motion”], filed on January 28,

2020, Plaintiff Gerardo Garcia’s [hereinafter “Plaintiff”] “Response in

Opposition to Defendant’s Amended Motion to Dismiss” (ECF No. 17)

[hereinafter “Response”], filed on February 11, 2020, and Defendant’s

“Reply to Plaintiff’s Response in Opposition to Defendant’s Amended

Motion to Dismiss” (ECF No. 18) [hereinafter “Reply”], filed on

February 18, 2020, in the above-captioned cause. After due

consideration, the Court is of the opinion that Defendant’s Motion

should be denied for the reasons stated herein.
      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 2 of 11



I.   FACTUAL AND PROCEDURAL BACKGROUND

     This case arises out of an employment dispute between Plaintiff, a

resident of El Paso, Texas, and Defendant, an Indiana corporation that

installs industrial flooring systems throughout the United States.

Mem. Op. & Order, Apr. 29, 2020, ECF No. 25. On or about April 10,

2019, Plaintiff was working for Defendant at a job site in Bakersfield,

California. Original Compl. [hereinafter “Complaint”] ¶ 7, Jan. 22,

2020, ECF No. 8. Plaintiff alleges that as part of his employment with

Defendant, he was “asked to transport some undocumented co-workers

from California to Indiana in an unmarked company vehicle.” Id.

     Plaintiff states that he knew that several of his coworkers “had no

legal documentation to work in the United States,” including those he

was asked to transport. Id. In support of this allegation, Plaintiff

asserts that he “was aware that Defendant[] would send a private jet for

the undocumented workers to avoid security in the past.” Id. Plaintiff

also states that “Defendant requested Plaintiff to use an unmarked

company vehicle to transport their undocumented workers,” such that

“Defendant[] would not be implicated in any arrest should they get

stopped.” Id.

     Plaintiff feared that if he transported his undocumented

coworkers, he might be “charged with human trafficking and

smuggling/harboring of persons,” and “would have violated Title 8 of the

United States Code § 1324.” Id. Accordingly, Plaintiff refused to

                                    2
      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 3 of 11



transport the coworkers, and explained to his supervisor, Defendant’s

Crew Leader Juan Gomez, that “he was uncomfortable having to

transport co-workers due to Border Patrol road blocks and check

points.” Id. Plaintiff claims that due to his refusal, he “was sent home

that day.” Id. Defendant subsequently terminated Plaintiff’s

employment on April 26, 2019. Id.

      On December 9, 2019, Plaintiff filed his “Original Petition” (ECF

No. 1-1) in El Paso County State Court, alleging that Defendant

wrongfully discharged him in violation of Sabine Pilot Service, Inc. v.

Hauck, 687 S.W.2d 733 (Tex. 1985), for refusing to perform an illegal

act during the course of his employment. Defendant subsequently

removed the cause to the Western District of Texas, El Paso Division.

Not. Removal, Dec. 30, 2019, ECF No. 1. After Plaintiff repled on

January 22, 2020, Defendant filed its Amended Motion to Dismiss.

Compl. 1; Mot. 1. Therein, Defendant alleges that Plaintiff fails to state

a claim upon which relief can be granted. Id.

II.   LEGAL STANDARD

      A.    Motion to Dismiss

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), a court may

dismiss an action for “failure to state a claim upon which relief can be

granted.” In determining whether a plaintiff states a valid claim, a

court “accept[s] all well-pleaded facts as true and view[s] those facts in

the light most favorable to the plaintiffs.” Gonzalez v. Kay, 577 F.3d

                                     3
      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 4 of 11



600, 603 (5th Cir. 2009) (quoting Dorsey v. Portfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2008)).

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. A pleading that offers mere

“‘labels and conclusions’ . . . will not do,” especially when it simply

tenders “‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Id. (quoting Twombly, 550 U.S. at 555, 557).

     B.    Sabine Pilot1 and 8 U.S.C. § 1324

     Employment in the state of Texas is generally at will, which

means that “employment for an indefinite term may be terminated at

will and without cause.” Winters v. Houston Chronicle Pub. Co., 795

S.W.2d 723, 723 (Tex. 1990) (quoting East Line & R.R.R. Co. v. Scott, 72

Tex. 70 (1888)). Sabine Pilot created a “narrow exception to the



1The Court declines to address the parties’ dispute over choice of law
because Defendant’s Motion solely addresses the Texas state law pled
by Plaintiff in his Original Complaint. See Mot. 2, n.1 (“For the
purposes of this motion, Defendant refers to the legal theory pled by
Plaintiff in his Original Complaint.”).
                                      4
      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 5 of 11



employment-at-will doctrine,” which prohibits “the discharge of an

employee for the sole reason that the employee refused to perform an

illegal act.” 687 S.W.2d at 735.

     In order to establish wrongful termination pursuant to Sabine

Pilot, a plaintiff must prove that:

     (1) [He] was required to commit an illegal act which carries
     criminal penalties; (2) [he] refused to engage in the illegality;
     (3) [he] was discharged; (4) the sole reason for [his] discharge was
     [his] refusal to commit an unlawful act.

White v. FCI USA, Inc., 319 F.3d 672, 676 (5th Cir. 2003) (quoting

Sabine Pilot, 687 S.W.2d at 735; Burt v. City of Burkburnett, 800

S.W.2d 625, 626–27 (Tex. App. 1990)).2 The illegal act in question here

is 8 U.S.C. § 1324(a)(1)(A)(ii), Transporting Aliens Within the United

States, which imposes penalties on one who:

     knowing or in reckless disregard of the fact that an alien has
     come to, entered, or remains in the United States in violation of
     law, transports, or moves or attempts to transport or move such
     alien within the United States by means of transportation or
     otherwise, in furtherance of such violation of law.



2 The Court notes that to survive a Rule 12(b)(6) motion to dismiss, a
plaintiff alleging a Sabine Pilot claim “must give fair notice of what
[his] claims are and the grounds upon which they rest,” yet need not
“plead a prima facie case of wrongful termination.” Rocha v. Arbor
E&T, L.L.C., No. 6:11CV481, 2012 WL 13162841, at *2 (E.D. Tex. Aug.
2, 2012), report and recommendation adopted, No. 6:11CV481, 2012 WL
13162840 (E.D. Tex. Aug. 22, 2012) (quoting Swierkiewicz v. Sorema
N.A., 534 U.S. 506, 514-15, 122 S. Ct. 992 (2002)).
                                      5
         Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 6 of 11



III. ANALYSIS

     Defendant argues that Plaintiff fails to state a Sabine Pilot claim

because Defendant did not require Plaintiff to commit an illegal act.

Focusing on two of the essential elements of § 1324(a)(1)(A)(ii), the

illegal act in question here, Defendant claims that Plaintiff fails to

allege that: (1) Plaintiff knew that his coworkers were “in the United

States in violation of the law,”3 and (2) Plaintiff transporting his

coworkers would have been “with intent to further [their] unlawful

presence.” Pattern Crim. Jury Instr. 5th Cir. 2.01B (2019). After

examining these two elements, the Court is of the opinion that Plaintiff

properly alleges that Defendant required him to commit a violation of

§ 1324(a)(1)(A)(ii). Accordingly, the Court concludes that Defendant’s

Motion should be denied and that Plaintiff states a valid Sabine Pilot

claim.




3Defendant also asserts that Plaintiff fails “to plead that Defendant
knew that an employee was not authorized to work in the United
States.” Mot. 8. However, the Court is of the opinion that Defendant’s
knowledge of the coworkers’ immigration status is not directly relevant
to whether Plaintiff states a Sabine Pilot claim. Plaintiff, not
Defendant, must plead that he knew of his coworkers’ unlawful
immigration status.
                                       6
      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 7 of 11



     A.    Plaintiff’s Knowledge of his Coworkers’ Immigration
           Status

     In order to be held liable for a violation of § 1324(a)(1)(A)(ii), one

must know that the undocumented person they are transporting “was

in the United States in violation of the law.” Id. After considering

Plaintiff’s Complaint, the Court is of the opinion that Plaintiff

adequately pleads that he knew his coworkers were in the United

States in violation of the law.

     First, Plaintiff plainly states he was aware his coworkers “had no

legal documentation to work in the United States,” which the Court

concludes may be alone sufficient for Plaintiff to state a claim. Compl.

¶ 7. In addition, Plaintiff alleges that Defendant used a private jet and

an unmarked vehicle to transport its workers. Because Defendant

sought to surreptitiously transport its workers, the Court may draw a

reasonable inference that Defendant also knew that the workers did not

have legal status in the United States. Accordingly, the Court is of the

opinion that Defendant’s surreptitious actions corroborate Plaintiff’s

claim that the coworkers lacked legal documentation to work in the

United States. Thus, the Court concludes that Plaintiff adequately

pleads that he knew his coworkers were in the United States in

violation of the law.

     Furthermore, the Court is of the opinion that Plaintiff’s failure to

plead facts related to the I-9 verification process does not warrant the

                                     7
      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 8 of 11



dismissal of Plaintiff’s claim. Defendant argues that Plaintiff’s claim

that his coworkers were undocumented is “conclusory,” because

“Plaintiff has failed to allege any facts to show that [Defendant] did not

comply with the I-9 employment verification process.” Reply 3.

However, the Court is of the opinion that an absence of facts in

Plaintiff’s Complaint related to the I-9 verification process is not

dispositive here. The Court assesses facts related to the I-9 verification

process alongside Plaintiff’s other well-pled allegations, including that

Plaintiff knew the coworkers lacked immigration status, and that

Defendant surreptitiously transported its workers. Reviewing all of the

facts available here, the Court concludes that Plaintiff’s failure to plead

facts related to the I-9 employment verification process does not render

Plaintiff’s allegations conclusory.

     B.    Transportation With the Intent to Further an
           Undocumented Person’s Unlawful Presence

     In order to be held liable for a violation of § 1324(a)(1)(A)(ii), one

must also transport an undocumented person “with intent to further

[that person’s] unlawful presence.” Pattern Crim. Jury Instr. 5th Cir.

2.01B (2019). The Court is of the opinion that Plaintiff adequately

pleads this element of § 1324 because the Court may make a reasonable

inference that Defendant required Plaintiff to transport the coworkers

in a manner intended to evade law enforcement.



                                      8
      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 9 of 11



     Transportation in furtherance of a person’s unlawful presence

requires “a direct and substantial relationship between that

transportation and its furtherance of the alien’s presence in the United

States.” United States v. Merkt, 764 F.2d 266, 271–72 (5th Cir. 1985)

(quoting United States v. Moreno, 561 F.2d 1321, 1323 (9th Cir. 1977)).

Accordingly, some courts have held that “the mere transportation of a

person known to be an alien is not sufficient to constitute a violation [of

§ 1324].” Moreno, 561 F.2d at 1322; United States v. 1982 Ford Pick-

Up, 873 F.2d 947, 950 (6th Cir. 1989) (quoting the same). However,

transporting undocumented persons while concealing or hiding them

from law enforcement constitutes transportation in furtherance of these

persons’ unlawful presence in the United States. See United States v.

Shaddix, 693 F.2d 1135, 1137 (5th Cir. 1982) (holding that taking steps

to conceal aliens, such as asking them to hide in brush and transporting

them at night, demonstrated an intent to further their illegal presence);

1982 Ford Pick-Up, 873 F.2d at 952 (noting that to “hide their

passengers or otherwise conceal the fact that they were illegal aliens”

would indicate intent to further an unlawful presence).

     The Court is of the opinion that Plaintiff adequately pleads that

transporting his coworkers would have furthered the coworkers’

unlawful presence in the United States because the transportation at

issue here was intended to evade law enforcement. Plaintiff alleges

that he was required to transport his coworkers from Bakersfield,

                                     9
      Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 10 of 11



California to Indiana in an unmarked company vehicle, and that he was

personally aware that Defendant used a private jet to transport workers

in the past. The Court is of the opinion that these facts are not

conclusory or threadbare, and reviews them in the light most favorable

to Plaintiff. Relying on these facts, the Court may draw a reasonable

inference that Plaintiff was asked to transport his coworkers as part of

an effort to conceal these individuals from law enforcement.

Transporting undocumented persons while concealing them from law

enforcement does not constitute ordinary transportation, but rather

transportation which would further an unlawful presence. See United

States v. Shaddix, 693 F.2d at 1137; 1982 Ford Pick-Up, 873 F.2d at

952. Accordingly, the Court concludes Plaintiff alleges facts sufficient

to demonstrate that Defendant required him to transport the coworkers

in furtherance of these individuals’ unlawful presence in the United

States.

IV.   CONCLUSION

      In summary, the Court concludes that Plaintiff alleges sufficient

factual material, accepted as true, to suggest that Defendant required

him to perform an illegal act in violation of § 1324(a)(1)(A)(ii). Thus,

the Court is of the opinion that Plaintiff states a valid Sabine Pilot

claim.




                                    10
     Case 3:19-cv-00382-PRM Document 27 Filed 05/20/20 Page 11 of 11



     Accordingly, IT IS ORDERED that Defendant Cornerstone

Industries Corp.’s “Amended Motion to Dismiss” (ECF No. 10) is

DENIED.

     IT IS FURTHER ORDERED that Defendant’s “Motion to

Dismiss” (ECF No. 5) is denied as moot.

     SIGNED this 20th day of May, 2020.


                           ______________________________________
                           PHILIP R. MARTINEZ
                           UNITED STATES DISTRICT JUDGE




                                   11
